office_of_chief_counsel internal_revenue_service memorandum number release date cc pa cbs b03 --------------------- gls-147522-05 uilc date date to exchange of information manager team office of director international from chief branch collection bankruptcy summonses procedure and administration issuance of information document requests and summonses subject this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent we have been asked to provide you with a response to the memorandum you sent to the branch chief of ethics general government law on date requesting legal advice with respect to the authority to issue information document requests idrs form_4564 and to issue and serve summonses by exchange of information program analysts program analysts in the office of director international the delegated united_states competent_authority these program analysts work under a gs-512 position description on team sec_1 and throughout the united_states in various posts of duty as well as washington d c you indicated in your memorandum that when a request for information is received from a treaty partner through a valid income_tax treaty the request is processed either through the tax attaches located in various posts throughout the world or through the program analysts such requests for information are worked primarily by gs-512 revenue agents and program analysts these treaty requests are then sent to the gls-147522-05 field offices for further processing in order to ultimately obtain the information requested by the treaty partner under current procedures revenue agents receive assistance on summons preparation from program analysts although they remain ultimately responsible for the preparation issuance and service of such summonses local area_counsel also provides guidance on the issuance and enforcement of summonses in these cases in order to expedite current procedures you have asked whether or not program analysts may perform the duties that are currently being performed by revenue agents while there is no limitation in commissioner delegation orders on the authority to issue idrs paragraph of delegation_order irm restricts the authority to issue serve and enforce certain summonse sec_1 to revenue agents and other designated persons as program analysts are not among the persons delegated this authority paragraph of delegation_order would have to be amended to include those officials assuming paragraph of delegation_order is amended to include program analysts and assuming that a program analyst would handle a summons in the same manner a revenue_agent handles a summons program analysts should not be restricted from assuming the duties currently being performed by revenue agents if you would like assistance in obtaining an amendment to paragraph of delegation_order in order to add program analysts to the list of persons with the specified authority to issue serve and enforce certain summonses please contact the ethics general government law branch this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call -------------------- if you have any further questions this authority covers the issuance of all summonses except john doe summonses and it relates to the performance of other related functions for all summonses except on a summons to a third party witness other related functions include serving and enforcing summonses setting the time and place for appearance taking testimony under oath of the person summoned receiving and examining data produced in compliance with the summons
